 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    MARICLAR OSORIO,                                      Case No. 2:21-cv-00056-GMN-DJA
 7                           Plaintiff,
                                                            ORDER
 8           v.
 9    ROBERT WILKIE,
10                           Defendant.
11

12           This matter is before the Court on Plaintiff’s filing of a complaint on January 11, 2021.

13   Since that date, Plaintiff has failed to pay the filing fee or submit an application/motion to

14   proceed in forma pauperis. Although Plaintiff initiated this action by filing a complaint, she must

15   apply to proceed in forma pauperis in order to proceed with this civil action without prepaying

16   the full $402 filing fee. The Court will grant Plaintiff one opportunity to file such an application

17   within 30 days. Alternatively, Plaintiff may choose not to file an application to proceed in forma

18   pauperis and instead pay the full filing fee of $402 on or before May 28, 2021 to proceed with

19   this case.

20           For the foregoing reasons,

21           IT IS ORDERED that the Clerk of the Court will send Plaintiff the approved form

22   application to proceed in forma pauperis, as well as the document entitled information and

23   instructions for filing an in forma pauperis application.

24           IT IS FURTHER ORDERED that on or before May 28, 2021, Plaintiff will either pay the

25   full $402 filing fee for a civil action (which includes the $350 filing fee and the $52

26   administrative fee) or file with the Court a completed Application to Proceed in Forma

27   Pauperis on this Court’s approved form.

28
 1          IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

 2   proceed in forma pauperis or pay the full $402 filing fee for a civil action on or before May 28,

 3   2021, the Court will dismiss this action without prejudice.

 4          DATED: April 28, 2021.

 5
                                                          DANIEL J. ALBREGTS
 6                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
